Citation Nr: 0217859	
Decision Date: 12/10/02    Archive Date: 12/18/02

DOCKET NO.  97-17 609	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Washington, DC


THE ISSUES

1.  Entitlement to a higher rating for a lumbosacral spine 
disability, currently evaluated as 60 percent disabling.

2.  Entitlement to a higher rating for a cervical spine 
disability, currently evaluated as 20 percent disabling.  


ATTORNEY FOR THE BOARD

Panayotis Lambrakopoulos, Counsel








INTRODUCTION


The veteran served on active duty from January 1975 to 
October 1995.

This matter comes before the Board of Veterans' Appeals 
(Board) from a February 1996 RO decision that granted 
service connection and a 20 percent rating for a 
lumbosacral spine disability, and granted service 
connection and a 10 percent rating for a cervical spine 
disability.  The Board remanded the claims in December 
2000 for additional development.  In August 2002, the RO 
granted a higher 60 percent rating for the lumbosacral 
spine disability, and a higher 20 percent rating for the 
cervical spine disability.  However, the claims remain on 
appeal because the ratings are less than the maximum 
benefit available under VA laws and regulations.  See AB 
v. Brown, 6 Vet. App. 35 (1993).


FINDINGS OF FACT

1.  The veteran's lumbosacral spine disability is 
manifested by no more than pronounced intervertebral disc 
syndrome.

2.  The veteran's cervical spine disability with arthritis 
is manifested by severe limitation of motion.


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 60 percent for 
a lumbosacral spine disability have not been met.  38 
U.S.C.A. § 1155 (West 1991); 38 C.F.R. § 4.71a, Diagnostic 
Code 5293 (2002).

2.  The criteria for a 30 percent rating for a cervical 
spine disability have been met.  38 U.S.C.A. § 1155 (West 
1991); 38 C.F.R. § 4.71a, Diagnostic Codes 5003, 5010, 
5290 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Background

The veteran served on active duty from January 1975 to 
October 1995.  During service he had a lumbar laminectomy 
in 1986.  He was also diagnosed with osteoarthritis of the 
cervical spine.  According to a medical board report 
prepared prior to separation, he continued to suffer from 
pain in the back going down to the left leg which had not 
improved despite treatment; diagnoses were status post L5-
S1 diskectomy, chronic back pain, radiculopathy of the 
left lumbosacral root secondary to arachnoiditis, chronic 
neck pain, intermittent hand numbness (probably due to 
early carpal tunnel syndrome), and diffuse osteoarthritis.  

During service, the veteran performed duties of a 
physician.  He was released from active duty on October 
31, 1995, at which point he retired from service based on 
over 20 years of active duty.

In a February 1996 decision, the RO, effective from 
November 1, 1995 (day after release from active duty), 
granted service connection and a 20 percent rating for a 
low back disability (postoperative residuals of an L5-S1 
diskectomy), and granted service connection and a 10 
percent rating for osteoarthritis of the cervical spine.  
In the decision, the RO also awarded service connection 
and compensation for multiple other conditions.  For a 
period of time after service, the veteran was also granted 
a total disability rating based on individual 
unemployability (TDIU rating) due to the effects of his 
multiple service-connected disabilities, but after several 
years the TDIU rating was terminated because he returned 
to work as a physician.

The veteran failed to report for a number of scheduled VA 
examinations.  In December 2000, the Board remanded the 
claims to give him another chance to report for 
examination.

January 2002 VA treatment notes show complaints of chronic 
low back pain that the veteran said resulted in absences 
from work.  Diagnoses were herniated nucleus pulposus of 
the cervical spine with left arm radiculopathy, severe 
degenerative joint disease of the cervical spine, status 
post herniated nucleus pulposus of the lumbosacral spine 
with chronic left leg radiculopathy and new onset right 
leg radiculopathy.  A February 2002 VA X-ray shows central 
disc herniation at the L5-S1 level but no central canal or 
lateral recess stenosis.  July 2002 X-rays showed 
degenerative changes of the cervical spine.

The veteran underwent a VA examination on June 27, 2002.  
He complained of radicular pain down both arms and 
intermittent loss of sensation in the hands, especially 
the ulnar nerve distribution of the right hand.  Range of 
motion of the cervical spine consisted of left lateral 
flexion of 40 degrees, right lateral flexion of 40 
degrees, right rotation of 22 degrees, left rotation of 30 
degrees, extension of 20 degrees, and forward flexion of 
15 degrees.  Deep tendon reflexes were 1/4 at the elbows, 
biceps, triceps, and forearms, bilaterally.  There was 
decreased muscle strength at the shoulder abductors.  
Sensation appeared intact.  Grip strength was somewhat 
weaker on the right than on the left, 2+ on the right and 
3+ on the left.  X-rays showed loss of cervical lordosis 
and a marked osteolytic change between C3-4 and C4-5 with 
a loss of joint space between C3-4 and C4-5.  There were 
sclerotic changes at C4 and some decreased neural-
foraminal space at C3-4 and C5-6.  On lumbar spine 
examination, he reported daily back pain with 
radiculopathy into the left leg to the plantar surface 
with spasms; he said pain was 8/10 at the worst.  He 
reported chronic muscle spasm in the lower back.  Deep 
tendon reflexes were 1/4 at the knees bilaterally and 0/4 
at the ankles bilaterally.  Straight leg raising was 
positive at 45 degrees on the right and negative on the 
left.  Patrick's sign was positive on the right and left, 
but more painful on the right.  Iliopsoas sign was 
positive bilaterally, but this appeared to be an 
exaggerated response.  He could heel and toe raise 
adequately.  He had left lateral flexion of the lumbar 
spine to 32 degrees, right lateral flexion to 38 degrees, 
right rotation to 15 degrees, left rotation to 15 degrees, 
forward flexion to 74 degrees, and extension was 0 
degrees, with any attempted motion painful.  X-rays showed 
early some early arthritic changes of the lumbar spine, 
but otherwise they were unremarkable; there was some mild 
loss of spinal lordosis.  The diagnoses were status post 
laminectomy of the lumbar spine with chronic lumbosacral 
strain with radicular pain; and cervical spine 
osteoarthritis with old compression fracture.  

He was also examined by VA in July 2002.  He complained of 
frequent posterior neck and low back pain with stiffness.  
Back pain increased on bending or leaning, as well as on 
prolonged sitting or riding; the pain sometimes radiated 
to the lower extremities on distant walking.  He was 
employed as a physician, and he said he missed some work 
at times because of neck and back pain.  Neck pain was 
accompanied by popping and cracking when turning, and he 
sometimes had difficulty driving due to neck stiffness.  
He reported intermittent paresthesia of the upper 
extremities, primarily at night.  During the day, he had 
intermittent neck stiffness.  On examination, he had 
posterior neck pain on neck flexion at 40 degrees and on 
extension at 40 degrees.  He had moderate neck pain on 
rotation to the left at 30 degrees and to the right at 45 
degrees.  He had moderate neck pain on lateral flexion to 
the left at 30 degrees and to the right at 20 degrees.  He 
had no drift on forearm extension, and abduction of the 
arms was fair.  He had fair dorsiflexion and grip of the 
wrists and right hand, but mild weakness in left hand grip 
power.  Flexion of the thighs was fair.  He had fair 
flexion and extension of the legs, but moderate low back 
pain on full extension of the legs when sitting upright.  
He had moderate difficulty walking on tiptoes and heels 
with pain over his back.  Straight leg raising caused back 
pain on elevating either leg to 45 degrees, worse on the 
left.  There was a 10 centimeter scar over the lower 
lumbar spine region, and he had moderate tenderness on 
percussion over the lower lumbar spinous region.  He had 
moderate low back pain on bending over to 60 degrees and 
on extension of his back at 15 degrees.  He had moderate 
back pain on lateral flexion of the back to the right at 
20 degrees and to the left at 30 degrees.  The diagnoses 
were status post lumbar laminectomy for probable disc 
herniation at the L5-S1 level, residual persistent back 
pain with lumbosacral radiculopathy, worse on the left; 
and status post contusion to the cervical spines with 
compression fracture, residual cervical spine 
radiculopathy, worse on the left.  The examining VA doctor 
stated that there was residual pain and stiffness of the 
neck and low back with restriction on range of motion of 
the cervical and lumbar spines.  He could walk without 
assistance, but with mild limping on the left leg.  He had 
fair motor power of the extremities, but mild weakness in 
grip power of the left hand due to the neck injury.  

In an August 2002 decision, a Decision Review Officer at 
the RO granted higher ratings of 60 percent for the 
lumbosacral spine disability and 20 percent rating for the 
cervical spine disability, both effective June 27, 2002, 
the date of VA examination.

II.  Analysis

Through discussions in correspondence, the rating 
decisions, the statement of the case, the supplemental 
statements of the case, and a Board remand, the RO has 
informed the veteran of the evidence necessary to 
substantiate his claims for higher ratings for a 
lumbosacral spine disability and a cervical spine 
disability.  He has been informed of his and the VA's 
respective responsibilities for providing evidence.  
Pertinent medical and other records have been obtained, 
and necessary VA examinations have been performed.  The 
Board notes that numerous attempts had been made to 
examine the veteran, but he did not report for those 
examinations for various reasons; however, he was examined 
by VA in 2002.  The notice and duty to assist provisions 
of the law are satisfied.  38 U.S.C.A. §§ 5103, 5103A; 38 
C.F.R. § 3.159; see Quartuccio v. Principi, 16 Vet. App. 
183 (2002).

These are initial rating cases, on the granting of service 
connection, and thus different percentage ratings for the 
disabilities may be assigned for different periods of 
time, since the effective date of service connection, 
based on the facts found ("staged ratings").  Fenderson v. 
West, 12 Vet. App. 119 (1999).

Disability evaluations are determined by the application 
of a schedule of ratings which is based on average 
impairment of earning capacity.  Separate diagnostic codes 
identify the various disabilities.  38 U.S.C.A § 1155; 38 
C.F.R. Part 4.

1.  Lumbosacral spine disability

A 20 percent rating was assigned to the lumbosacral spine 
disability as of November 1, 1995 (day after release from 
active duty), and a higher rating of 60 percent for this 
condition was assigned as of June 27, 2002 (date of VA 
examination).  The veteran failed to report for earlier 
sheduled VA examinations, and, based on the facts found, 
it is not shown that the low back condition met the 
criteria for a higher rating prior to the June 27, 2002 VA 
examination.

The low back disability includes a disc problem with a 
history of radiculopathy.  Under 38 C.F.R. § 4.71a, 
Diagnostic Code 5293 (2002) for intervertebral disc 
syndrome, a maximum rating of 60 percent rating may be 
assigned for intervertebral disc syndrome, and such is 
assigned when the condition is pronounced in degree.  The 
rating criteria of Code 5293 were revised as of September 
23, 2002, and the new criteria provide for a maximum 60 
percent rating when intervertebral disc syndrome results 
in incapacitating episodes having a total duration of at 
least 6 weeks during the past 12 months (an incapacitating 
episode is one that requires bed rest prescibed by a 
physician and treatment by a physician); and 
intervertebral disc syndrome may alternatively be rated 
under diagnostic codes for chronic orthopedic or 
neurological manifestations, if such rating method would 
result in a higher evaluation.  67 Fed.Reg. 54345 (2002).

The 60 percent rating now in effect is already the maximum 
rating allowable under the old version of Code 5293 for 
pronounced intervertebral disc syndrome.  A rating of 60 
percent is also the maximum rating under the new version 
of Code 5293 when rating intervertebral disc syndrome 
based on incapacitating episodes, although it does not 
appear the veteran would meet this new requirement for a 
60 percent rating.  The evidence does not show that a 
combined rating higher than 60 percent could be assigned 
for the low back disability if it were rated under the 
alternative rating method of new Code 5293, taking into 
account orthopedic or neurological manifestations.

Additional diagnostic codes can be used to evaluate a 
spinal disability.  However, the 60 percent rating now in 
effect is greater than the maximum ratings available for 
limitation of motion of the lumbar spine, 38 C.F.R. 
§ 4.71a, Diagnostic Code 5292; and for lumbosacral strain, 
38 C.F.R. § 4.71a, Diagnostic Code 5295.  While higher 
ratings exist under other codes related to spinal 
disabilities, those codes do not apply to the veteran's 
lumbosacral spine disability; for example, he does not 
have complete bony fixation of the spine, 38 C.F.R. 
§ 4.71a, Diagnostic Code 5286.  

The preponderance of the evidence is against the claim for 
a higher rating for the lumbosacral spine disability 
during any period of time since the effective date of 
service connection.  See Fenderson, supra.  Thus the 
benefit-of-the-doubt rule does not apply, and the claim 
must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

2.  Cervical spine disability

A 10 percent rating for the cervical spine disability was 
in effect since November 1, 1995 (date after release from 
active duty), and a 20 percent rating has been in effect 
since June 27, 2002 (date of VA examination).  The veteran 
failed to report for earlier sheduled VA examinations, 
and, based on the facts found, it is not shown that the 
cervical spine condition met the criteria for a higher 
rating prior to the June 27, 2002 VA examination. 

There is evidence of intervertebral disc syndrome of the 
cervical spine, but currently it is not shown that the 
requirements for a higher rating are met under the old or 
new version of Code 5293.

Degenerative or traumatic arthritis, established by X-ray 
findings, is rated on the basis of limitation of motion 
under the appropriate diagnostic code for the specific 
joint or joints involved.  38 C.F.R. § 4.71a, Diagnostic 
Codes 5003, 5010.

Slight limitation of motion of the cervical spine warrants 
a 10 percent rating; moderate limitation of motion of the 
cervical spine warrants a 20 percent rating; and severe 
limitation of motion of the cervical spine warrants a 30 
percent rating.  38 C.F.R. § 4.71a, Diagnostic Code 5290.

The 2002 VA examinations show that the veteran's cervical 
spine arthritis results in limitation of motion, and the 
restriction is between moderate and severe in degree.  
Taking into account the effects of pain on use and during 
flare-ups, it may reasonably be said that there is now 
severe limitation of motion of the cervical spine, 
warranting a higher rating of 30 percent under Code 5290.  
See 38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 
Vet.App. 202 (1995).  Considering the benefit-of-the-doubt 
rule, 38 U.S.C.A. § 5107(b), the Board finds that a higher 
rating of 30 percent for the cervical spine disability is 
warranted.  An increase to this level is first shown as of 
the June 27, 2002 VA examination.  Fenderson, supra.


ORDER

A higher rating for a lumbosacral spine disability is 
denied.

A higher rating of 30 percent for a cervical spine 
disability is granted.


		
	L.W. TOBIN
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal 
to the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required 
to file a copy of your Notice of Appeal with VA's 
General Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

